Citation Nr: 0915040	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for lumbosacral strain 
myositis, L4-L5 disc herniation.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico

The issue of bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's lumbosacral strain myositis, L4-L5 disc 
herniation did not manifest as a result of his military 
service.


CONCLUSION OF LAW

Lumbosacral strain myositis, L4-L5 disc herniation was not 
incurred or aggravated in the Veteran's active duty service; 
nor may it be presumed.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  This letter also provided notice regarding how 
disability ratings and effective dates are assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated October 1999 through March 2007.  The Veteran 
was afforded a VA medical examination in February 2007.  
Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v.


 Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
lumbosacral strain myositis, L4-L5 disc herniation, 
contending that this disability is related to his active 
service.  The Veteran's service treatment records indicate 
that he complained of left lateral mid back pain in June 1981 
and of other pain in the mid to lower part of the ribs in 
December 1982.  The Veteran was in a motorcycle accident in 
December 1986, but made no complaint of back pain from this 
accident.  The Veteran's re-enlistment examination dated May 
1984 does not indicate any complaints of back problems.  
Additionally, the Veteran's separation examination in May 
1988 does not indicate any complaints or diagnosis of any 
back problem.

The Veteran indicates that he has suffered from low back pain 
since 1988 which he attributes to his military service.  In 
October 2000 the Veteran was diagnosed with vertebral disc 
disease.  In January 2001 the Veteran's medical records 
indicate he sought treatment for chronic lower back pain.  In 
April of 2002 the Veteran was treated for acute muscle spasm 
of the back.  In August 2004 he was treated for low back 
pain.  In November 2006, a lumbosacral magnetic resonance 
imaging (MRI) showed degenerative disc disease at L4-L5.  The 
Veteran was treated with physical therapy for his back in 
2006 and 2007.  

The Veteran was also afforded a VA examination of his spine 
for his back pain complaints in February 2007.  The Veteran 
reported to the VA examiner that he had experienced back pain 
since 1988.  The Veteran stated the pain was located at the 
lumbosacral spine and radiated through both of his legs.  He 
indicated that the pain usually lasted three to six hours per 
day and he described that the pain could be characterized as 
stabbing.  After examination, the Veteran was diagnosed with 
lumbosacral strain myositis, L4-L5 disc herniation.  The 
examiner rendered the opinion that the lumbosacral strain 
myositis and L4-L5 disc herniation was less likely than not 
related to the Veteran's active service.

In light of the evidence, the Board finds that entitlement to 
service connection for lumbosacral strain myositis and L4-L5 
disc herniation is not warranted.  The Veteran's service 
treatment records do not reveal any complaints, diagnosis, or 
treatment for lumbosacral strain myositis or L4-L5 disc 
herniation.  Although the Veteran complained of back pain in 
1981 and 1982, his re-enlistment exam in 1984 did not 
indicate any lingering back condition.  Further, while the 
Veteran suffered a motorcycle accident in 1986, he did not 
complain of back pain from the accident nor did his 
separation examination indicate any back problems.  

Although the Veteran claims to have had back pain since 1988, 
when he was discharged from active duty, his post service 
medical records lack any indication of treatment for any 
disorder until October 2000.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of a back 
disorder until more than twelve years after separation from 
service.  This is significant evidence against the claim.

In addition there is no evidence of record, except for the 
Veteran's statements, attributing his low back pain or 
disability to active duty despite his contentions to the 
contrary.  At his VA examination in February 2007, the 
Veteran was diagnosed with lumbosacral strain myositis and 
L4-L5 disc herniation.  However, because the Veteran's 1986 
accident does not show evidence of back problems and because 
the re-enlistment exam in 1984 did not show lingering issues 
from the pain complained of in 1981, the examiner found that 
the conditions are less likely as not related to service in 
the military.  As such, the Veteran's claim for entitlement 
to service connection for lumbosacral strain myositis, L4-L5 
disc herniation must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for lumbosacral strain myositis, L4-L5 disc herniation, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbosacral strain 
myositis, L4-L5 disc herniation is denied.


REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  He contends that his current hearing 
loss is due to his exposure to loud noise in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss.  His 
service records indicate that his hearing tested normal at 
his re-enlistment examination in May 1984 and again at his 
separation examination in May 1988.  While the Veteran did 
not display evidence of hearing loss during service, the 
Veteran was kept on a hearing conservation plan, which 
required regular hearing tests, and he was prescribed audio 
protective devices in February 1981.  As part of the hearing 
conservation program the Veteran was provided with hearing 
tests almost every year from 1984 through 1988.

Since service, an audiology assessment consult dated in 
February 2007, revealed that the Veteran has hearing loss in 
his right ear pursuant to 38 C.F.R. § 3.385.  In that 
consultation the Veteran indicated he was exposed to aircraft 
noise during his eight years of service.  An ear nose and 
throat (ENT) consultation report dated in March 2007 
indicated that the Veteran's hearing loss may be related to 
exposure to loud noise during service.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, since the Board 
notes that the Veteran has hearing loss; was exposed to loud 
noise in service, as evidenced by being monitored in a 
hearing conservation program; and there is evidence 
indicating that the Veteran's current hearing loss may be 
related to his in service noise exposure, it is necessary to 
remand this claim for the Veteran to be afforded a VA medical 
examination regarding his claim of entitlement to service 
connection for bilateral hearing loss. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology and opine as to whether 
it is at least as likely as not that any 
hearing loss found is related to or had 
its onset during service.  Particularly, 
the examiner should comment on hearing 
loss related to any in service loud noise 
exposure and on the Veteran's 
participation in a hearing conservation 
program in service.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


